894 A.2d 992 (2006)
277 Conn. 912
Indy SENGCHANTHONG
v.
COMMISSIONER OF MOTOR VEHICLES.
Supreme Court of Connecticut.
Decided February 14, 2006.
Priscilla J. Green, assistant attorney general, in support of the petition.
Steven A. Tomeo, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 92 Conn.App. 365, 885 A.2d 218 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that there was insufficient evidence to support a finding of the plaintiff's operation of a motor vehicle as required by General Statutes § 14-227b?"
ZARELLA, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17606.